REEVES, District Judge.
The plaintiff has submitted 19 interrogatories in writing, as provided in Federal Rules of Civil Procedure, rule 33, 28 U.S. C.A. following section 723c. The motion to strike is directed at interrogatory numbered 4, interrogatories numbered 7 and 8, and interrogatories numbered 15, 16, 17 and 18. These will be considered.
1. Interrogatory numbered 4 seeks information as to the amount the defendant paid for the automobile sold to him, as he avers, above the ceiling price. The regulations of the Director of the Office of Price Administration permit a dealer to negotiate with the seller of an automobile and to consummate a purchase upon the best terms obtainable. The regulation only forbids the dealer from selling above the ceiling price. It would be of no service or aid to the plaintiff, therefore, to know what the dealer paid for the auto-’ bile which it is claimed was subsequently sold to him.
2. Interrogatories 7 and 8 seek to develop whether the defendant acted alone or in association with some one else when the sale was made. The plaintiff is entitled to this information, otherwise the testimony might develop at the trial that other parties would have to be brought in. There is nothing privileged about such information and therefore it should be given to thé plaintiff.
3. Interrogatories 13 to 18 inclusive seek information as to any discipline or criticism that might have been heretofore inflicted upon the defendant by the Office of Price Administration for selling over the ceiling price in other cases. It is proper for the plaintiff to know this, and such evidence may be used on proof of willfulness and its bearing on the question of increased damages for violating the ceiling price.
The defendant’s motion to strike interrogatories should be overruled, and it will be so ordered.